Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration
The Examiner acknowledges receiving a Declaration signed by Michael Hogan (hereinafter “Hogan Decl.", signed April 20, 2022) under 37 C.F.R. § 1.132, filed on April 29, 2022.

Allowable Subject Matter
1.	This is in reply to papers filed on April 29, 2022. Claim 1 has been amended by Applicants’ amendment filed 04-29-2022. No claims have been added by Applicants’ amendment filed 04-29-2022. Claim 31 has been canceled by Applicants’ amendment filed 04-29-2022.

Therefore, claim 1 is under examination.

2.	The Examiner contacted Applicant’s representative Benjamin Adler to set up an interview, wherein the Examiner and Applicant’s representative conducted a telephonic interview on July 19, 2022. The Examiner indicated that instant claim 1 recites SEQ ID NOS: 37-126, wherein each sequence comprises a pathogenic fungal nucleotide sequence and/or a pathogenic bacterial nucleotide sequence sandwiched between two to seven consecutive thymidine nucleotides attached at both the 3’ terminus and the 5’ terminus. It is noted that SEQ ID NOS: 37, 38, 86-88, 91, 96, 105 and 108 comprise eight (8) or nine (9) thymidine nucleotides at the 5’ terminus. The Examiner inquired whether the additional thymidine nucleotides represented thymidine nucleotides of the pathogenic nucleotide sequences, or if the additional thymidine nucleotides are not encompassed by the structure as recited in instant claim 1. Applicant confirmed that the additional thymidine nucleotides represent part of the pathogenic nucleotide sequences.
	Additionally, the Examiner’s proposed several amendments to claim 1 for consistency and to cure any 35 USC 112(b) issues (See; interview summary). Authorization for the Examiner’s amendment to amend claim 1 was given by Benjamin Adler by electronic mail on July 19, 2022.

`.	ain stimulus.bjected to pain that was not subjected to pain d in naompounds on the inhibition or stimuaimulation of negative Claim 1 meets all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  

Claim 1 is allowable.

3.	Accordingly, claim 1 is allowed.

Reasons for allowance
4.	The following is an examiner’s statement of reasons for allowance: 

Based on the Hogan Decl. filed April 29, 2022, Applicant has persuaded the Examiner that the instant invention comprising a three-dimensional lattice on a glass support, wherein each of the pathogenic nucleotide probes selected from the group consisting of SEQ ID NOS: 37-126 are crosslinked to two adjacent oligodeoxythymidine linkers to create a vertical spacing and a lattice width, which forms the 3-dimensional lattice on the glass slide, such that the nucleic acid probes in the instant microarray system are not in direct contact with the microarray surface. Thus, the Examiner does not believe that the microarray system of instant claim 1 obvious with respect to Pierik et al., Fisher et al. and Hogan et al.; and is not anticipated by, or obvious over, Press Release and Eggers et al. 

The Examiner notes that no information disclosure statement has been filed by Applicant in this case. Thus, Applicant is reminded of the duty to disclose all information known to them to be material to the patentability as defined in 37 C.F.R. 1.56

Examiner’s Amendment
5.	In the claims

Claim 1 has been re-written as follows:
A microarray system consisting of: a substantially flat borosilicate glass slide with a front surface consisting of:
(1)	activated surface moieties selected from the group consisting of an epoxysilane group, an N-hydroxysuccinimide group and an activated carboxylic acid ester attached to the front surface; and 
(2)	a plurality of oligodeoxythymidine linkers each covalently coupled at its 3’ terminus via an amide bond to one of the activated surface moiety groups; 
wherein there are a greater number of activated surface moieties attached to the front surface of the substantially flat borosilicate glass slide as compared to the total number of covalently coupled oligodeoxythymidine linkers in the plurality thereof, and 
wherein the activated surface moieties that are not covalently coupled create a lattice width spacing between the covalently coupled plurality of oligodeoxythymidine linkers, each oligodeoxythymidine linker of said plurality of oligodeoxythymidine linkers consisting of:
(a)	20 to 60 thymidine bases, with its 5’ terminus covalently linked to a fluorescent label; and 
(b)	a plurality of nucleic acid probes selected from the group consisting of a plurality of pathogenic bacterial nucleotide probes selected from the group consisting of SEQ ID NOS: 37-85, a plurality of pathogenic fungal nucleotide probes selected from the group consisting of SEQ ID NOS: 86-125, and a combination thereof, 
wherein each of said pathogenic bacterial nucleotide sequences probes of SEQ ID NOS: 37-85 and each of said pathogenic fungal nucleotide sequences probes of SEQ ID NOS: 86-126 consists of a pathogenic bacterial nucleotide sequence or a pathogenic fungal nucleotide sequence sandwiched between two to seven consecutive thymidine nucleotides attached to both the 3’ terminus and to the 5’ terminus of each pathogenic bacterial nucleotide sequence and each pathogenic fungal nucleotide sequence; 
wherein a thymidine nucleotide at the 3’ terminus and a thymidine nucleotide at the 5’ terminus of each of the plurality of nucleic acid probes is crosslinked to two adjacent oligodeoxythymidine linkers of the plurality of oligodeoxythymidine linkers attached to the substantially flat borosilicate glass slide; and
wherein each of the plurality of nucleic acid probes crosslinked at the 3’ terminus and the 5’ terminus to two adjacent oligodeoxythymidine linkers that are covalently coupled to the substantially flat borosilicate glass slide are separated by both a vertical space and the lattice width, such that they form a 3-dimensional lattice on the substantially flat borosilicate glass slide.

Conclusion

Claim 1 is allowed.

Any inquiry considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such 
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M. BUNKER whose telephone number is (313) 446-4833.
The examiner can normally be reached on Monday through Friday 7:00am to 4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Heather Calamita can be reached on (571) 272-2875. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639